DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 02/10/2022, in which claims 1-7 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US Pub. 20130128972 A1) in view of Ikai (US Pub. 20200213626 A1).

Regarding claim 1, Yamaguchi discloses a method of reconstructing a video signal, the method comprising (Yamaguchi; Fig. 1, 22, Para. [0057, 225]. A video coding system is used to encode and decode video data.): 
determining one transform configuration group of a plurality of transform configuration groups based on a prediction mode, wherein each of the plurality of transform configuration groups includes a plurality of transform combinations (Yamaguchi; Fig. 18, Para. [0188]. A transform set/group is determined from sets/groups associated with mode index 0-4, 5-8, etc. in accordance with a prediction mode, wherein each set/group includes different transform combinations.); 
obtaining a transform index, wherein the transform index (i) indicates one of a plurality of transform combinations of the one transform configuration group of the plurality of transform configuration groups (Yamaguchi; Fig. 18, Para. [0188]. An effective transform index, i.e. intraNxNPredModeIndex, is determined, indicating one of different transform combinations within a set/group of different transform sets/groups.), (ii) is a single transform index corresponding to a first index value for a horizontal transform and a second index value for a vertical transform (Yamaguchi; Fig. 18, Para. [0188]. An effective index is a single transform index corresponding to a first index for a horizontal transform and a second index for a vertical transform.), and (iii) is comprised of values of 0, 1, 2, 3, 4, and wherein the first index value and the second index value are determined based on the transform index and the one transform configuration group (Yamaguchi; Fig. 18, Para. [0188]. An effective transform index includes at least values of 0, 1, 2, 3, 4, wherein a first index and a second index are determined in accordance with an effective transform index and transform sets/groups.); 
deriving a transform combination corresponding to the transform index, wherein the transform combination is configured with a horizontal transform and a vertical transform (Yamaguchi; Fig. 18, Para. [0188]. A transform combination is determined corresponding to an effective transform index, wherein a transform combination is configured with a horizontal and a vertical transform);
performing an inverse transform on a transform unit based on the transform combination (Yamaguchi; Para. [0083]. An inverse transform is performed on a transform unit in accordance with a transform combination.); and 
reconstructing the video signal based on the transform unit (Yamaguchi; Para. [0151, 153]. Video data is decoded/reconstructed in accordance with transform units.).
But Yamaguchi does not specifically disclose wherein the transform combination includes one of (DST(Discrete Sine Transform)-7, DST-7), (DST-7, DCT(Discrete Cosine Transform)-8), (DCT-8, DST-7) and (DCT-8, DCT-8).
However, Ikai teaches wherein the transform combination includes one of (DST(Discrete Sine Transform)-7, DST-7), (DST-7, DCT(Discrete Cosine Transform)-8), (DCT-8, DST-7) and (DCT-8, DCT-8) (Ikai; Fig. 15A, Para. [0233]. A transform combination includes at least one of (DST-7, DST-7), (DST-7, DCT-8), (DCT-8, DST-7), and (DCT-8, DCT-8).).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Ikai to adapt transform combination scheme, by incorporating Ikai’s teaching wherein different DST and DCT bases are used for transform combinations, for the motivation to enable adaptive multiple core transformation (Ikai; Abstract.).

Regarding claim 2, modified Yamaguchi further teaches wherein the transform combination is selected based on at least one of a prediction mode, a size or a shape of the transform unit (Yamaguchi; Fig. 18, Para. [0188]. A transform combination is determined in accordance with at least a prediction mode.).

Regarding claim 3, modified Yamaguchi teaches checking whether a number of non-zero transform coefficient is greater than a threshold, wherein the transform index is obtained based on the number of non-zero transform coefficient is greater than the threshold (Yamaguchi; Para. [0124-125]. A prediction mode is determined/updated in accordance with the updating of coefficient order, being dependent on the counts of non-zero coefficient greater or equal than a threshold, and is further indicative of which effective transform index being determined.).

Regarding claim 4, modified Yamaguchi further teaches wherein performing the inverse transform comprises applying an inverse transform of the DST-7 or an inverse transform of the DCT-8 to each row after applying the inverse transform of the DST-7 or the inverse transform of the DCT-8 to each column (Yamaguchi; Para. [0222, 233]. An inverse DST-7 or DCT-8 to each row is applied after applying an DST-7 or DST-8 to each column.).

Regarding claim 5, modified Yamaguchi further teaches wherein the transform index is defined in at least one level of a sequence, a picture, a slice, a block, a coding unit, the transform unit or a prediction unit (Yamaguchi; Fig. 40A, Para. [0462]. A transform index is determined in at least one level of a transform unit.).

Claim 6 is directed to a method of encoding a video signal, the method comprising a sequence of processing steps that are in reverse order/symmetric manner with the steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 7 is directed to a non-transitory computer-readable medium storing picture information (Yamaguchi; Para. [0264]. A computer readable medium is used to store instructions.) generated by performing the steps that are in reverse order/symmetric manner with the steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikai (US Pub. 20200280737 A1) teaches a video coding system that performs transform coefficient modification.
Huang (US Pub. 20180332289 A1) teaches a video coding system that preform adaptive multiple transforms for video coding.
Lee (US Pub. 20160156934 A1) teaches a video coding system that perform adaptive transform based on in-screen prediction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ALBERT KIR/             Primary Examiner, Art Unit 2485